                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA

 U.S.A. vs. Derrick Mitchell                                                   Docket No. 5:17-CR-314-lD

                                Petition for Action on Supervised Release

 COMES NOW Christopher Studley, Senior U.S. Probation Officer of the court, presenting a petition for
 modification of the Judgment and Commitment Order of Derrick Mitchell, who, upon an earlier plea of
 guilty to Possession of a Firearm and Ammunition by a Convicted Felon, 18 U.S.C. § 922(g)(l ), 18 U.S.C.
 § 924(a)(2), was sentenced by the Honorable James C. Dever III, U.S. District Judge, on September 6, 2018,
 to the custody of the Bureau of Prisons for a term of 54 months. It was further ordered that upon release
 from imprisonment the defendant be placed on supervised release for a period of 36 months.

     Derrick Mitchell was released from custody on March 12, 2021, at which time the term of supervised
 release commenced.

 RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
 FOLLOWS:

 On July 6, 2021, the defendant submitted a urinalysis drug screen which tested positive for the use of
 cocaine. The test was confirmed positive by Alere National Laboratory on August 8, 2021. When
 confronted with the positive test, the defendant admitted using cocaine. The defendant previously
 completed outpatient substance abuse treatment successfully, however, he admited that he continues to
 struggle with illegal substance use. In response to the defendant's use, it is recommended that the
 defendant's conditions of supervise release be modified to include participation in a cognitive behavioral
 program (MRT). In addition to participating in a cognitive behavioral program, the defendant will be
 referred to First Step Services for additional substance abuse treatment. No further action is recommended
 at this time.

 The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision .

. PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

     1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

 Except as herein modified, the judgment shall remain in full force and effect.

 Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                       is true and correct.                                  ·


 /s/ Julie W. Rosa                                     /s/ Christopher Studley
 Julie W. Rosa                                         Christopher Studley
 Supervising U.S. Probation Officer                    Senior U.S. Probation Officer
                                                       310 New Bern Avenue, Room 610
                                                       Raleigh, NC 27601-1441
                                                       Phone:919-861-8669
                                                       Executed On: August 20, 2021 .



               Case 5:17-cr-00314-D Document 60 Filed 08/20/21 Page 1 of 2
Derrick Mitchell
Docket No. 5:17-CR-314-1D
Petition For Action
Page2
                                                ORDER OF THE COURT

Considered and ordered this       iD     day of __AJ-'-C\J,,._tJ-=1-----""'----".t",_,t,.,___ _ _ , 2021, and ordered filed and
made a part of the records in the above case.


1a:   C. Dever III
U.S. District Judge




                 Case 5:17-cr-00314-D Document 60 Filed 08/20/21 Page 2 of 2
